PER CURIAM:
Gardner Bradley appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bradley v. Gen. Counsel, for Cent. Office, BOP, No. 3:07-cv-00112-JPB-JSK, 2008 WL 713921 (Mar. 14, 2008). We deny Bradley’s motion for a preliminary injunction and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.